By the Court.

Warner J.
delivering the opinion.
[1.] The first ground taken in regard to the entering the appeal by the attorneys at law, who were not employed until after the case had terminated by an agreemeut between the parties, is necessarily disposed of by the judgment rendered during the present term, in The Commissioners of Roads for the 580th District vs. The Griffin and West Point Plankroad Company, affirming the judgment of the Court below, in dismissing the appeal in that case.
Such being the fact, and the appeal dismissed upon the same ground in both cases, it is not necessary for us to consider the second ground taken in this case, in regard to the agreement. Let the judgment of the Court below, dismissing the appeal, be affirmed.